           Case 3:15-cv-00675-JBA Document 1371 Filed 12/09/19 Page 1 of 5



                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT


    UNITED STATES SECURITIES AND
    EXCHANGE COMMISSION,

                           Plaintiff,

           v.                                           Civil Action No. 3:15-cv-675 (JBA)

    IFTIKAR AHMED,

                           Defendant, and

    IFTIKAR AHMED SOLE PROP; et al
                                                         December 09TH, 2019
                           Relief Defendants.




        DEFENDANT’S EMERGENCY MOTION FOR FEES TO RETAIN COUNSEL
                         IN THE AAA PROCEEDING


          The pro se Defendant files this Emergency Motion for a Release of Funds to Retain legal

counsel in the AAA matter with Oak, which is proceeding while the matter of a stay pending

appeal is being briefed and is sub judice.1 The Defendant reserves all rights.


                                             BACKGROUND

          The Defendant provides the following for the Court’s benefit:

          1. The Court has frozen all of the Defendant’s assets since May 7, 2019 and further
             extended that freeze via a Preliminary Injunction [Doc. #113].

          2. The Defendant has no means to retain legal counsel without a release of funds from
             his frozen assets.




1
    Doc. ##1323, 1359, 1364, 1365 to date.
                                                  1
          Case 3:15-cv-00675-JBA Document 1371 Filed 12/09/19 Page 2 of 5



          3. The Receiver has confirmed a value of over $90MM of assets frozen, not including
             assets he “deemed not necessary to value” and the allegedly forfeited Oak assets that
             are approximately another $40MM. [Doc. #1330-5 at 6].

          4. This Court has issued a judgment for $64.4MM, which is currently under appeal.



                                              ARGUMENTS

          The pro se Defendant requests an immediate release of funds so that he can retain legal

counsel in AAA matter with Oak. There is good cause for the Court to grant this Motion.


    I.       The frozen assets far outweigh the judgment.

          The Receiver has confirmed over $90MM of frozen assets, not including assets he

deemed “not necessary to value” and not including the allegedly forfeited Oak assets. [Doc.

#1330-5 at 6]. The Court has given a judgment of $64.4MM, which is currently under appeal. As

such, there are tens of millions of dollars of assets frozen above the judgment amount.


    II.      The Law and Equity both favor a release of funds for Defendant to retain
             counsel.

          It is indisputable that there are tens of millions of dollars of assets above the judgment

and both law and equity favor a release of funds for Defendant to retain counsel in this matter.2

The Court has noted that that “the current value of the assets of the Receivership Estate likely

exceeds that required amount [of judgment]” [Doc. #1346 at 7] and the Receiver has stated the




2
  Indeed, the issue of an attorney for the Defendant in his appeal in this situation (with tens of millions of
dollars of assets frozen above the judgment amount) was important enough that the Second Circuit stayed
the Defendant’s appeal pending the district court’s decision on such issue and had also taken the request
for fees under advisement, pending decision by the district court. There is no difference here.

                                                      2
             Case 3:15-cv-00675-JBA Document 1371 Filed 12/09/19 Page 3 of 5



value of frozen assets to be $91.9MM3, [Doc. #1330-5 at 6] for a judgment of $64.4MM. Thus,

there is an over-freeze of assets to secure the SEC’s judgment.

             In addition, Defendant is pro se, has had no legal training and needs the guidance of

counsel in the AAA matter. The Defendant is seeking a release of $350,0004 - which is a

relatively small and nominal amount from this freeze so that Defendant can be represented in the

AAA matter with Oak.


      III.      There is Good Cause for the Court to Consider this Motion on an Expedited
                Basis.

             Pursuant to District of Connecticut Local Rule 7(a)(6), the Defendant has designated this

Motion as an “emergency” Motion and seeks expedited consideration of the same by this Court.

The Defendant respectfully represents that good cause exists for such expedited consideration

due to the fact that the AAA case is proceeding, even as a stay of that case is being briefed and is

sub judice, the Defendant is not a lawyer and needs the guidance of counsel in that matter, the

Defendant does not know arbitration law and there is a significant and undisputed over-freezing

of assets in this case.


      IV.       Conclusion.

             For the reasons set forth above, the Defendant respectfully requests that the Court grant

the relief requested and release funds so that the Defendant can be adequately represented in the

AAA matter.




3
  This does not include assets the Receiver deemed not necessary to value and does not include the
Defendant’s allegedly forfeit assets at Oak. The Defendant does not waive his rights to any of his assets,
including his allegedly forfeited Oak assets, by way of this statement.
4
    With the right to request more if needed.
                                                      3
         Case 3:15-cv-00675-JBA Document 1371 Filed 12/09/19 Page 4 of 5




                                     Respectfully Submitted,



Dated:        December 09TH, 2019    /s/ Iftikar Ahmed
                                     ____________________________
                                     Iftikar A. Ahmed
                                     C/O Advocate Anil Sharma
                                     Government Place East
                                     Kolkata 700 069, India

                                     Tel: +91-983-008-9945
                                     e-mail: iftyahmed@icloud.com

                                     Pro Se




                                        4
        Case 3:15-cv-00675-JBA Document 1371 Filed 12/09/19 Page 5 of 5



                               CERTIFICATE OF SERVICE




       I hereby certify that a copy of the foregoing document was filed through the ECF system
and will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF), and served by electronic mail to:




 MR. NICHOLAS P. HEINKE, ESQ.                     MR. MARK L. WILLIAMS, ESQ.
 U.S. Securities and Exchange Commission          U.S. Securities and Exchange Commission
 Byron G. Rogers Federal Building                 Byron G. Rogers Federal Building
 1961 Stout Street, Ste. 1700                     1961 Stout Street, Ste. 1700
 Denver, CO 80294                                 Denver, CO 80294
 (303) 844-1071                                   (303) 844-1027
 e-mail: heinken@sec.gov                          e-mail: williamsml@sec.gov




 MR. PAUL E. KNAG, ESQ.                           MS. KRISTEN LUISE ZAEHRINGER, ESQ.
 Murtha Cullina, LLP                              Murtha Cullina, LLP
 177 Broad Street, 4th Floor                      177 Broad Street, 4th Floor
 Stamford, CT 06901                               Stamford, CT 06901
 (203) 653-5400                                   (203) 653-5406
 Fax: (203) 653-5444                              Fax: (860) 240-5758
 e-mail: pknag@murthalaw.com                      e-mail: kzaehringer@murthalaw.com




                                              5
